Order affirmed, with costs. A question under the Constitution of the United States was presented and necessarily passed upon. The appellant contended that Local Laws No. 20 of 1938, No. 103 of 1939, No. 78 of 1940 and No. 47 of 1941 adopted by the City of New York pursuant to chapter 873 of the Laws of 1934 of the State of New York, as amended, are not contrary to, or in violation of article I, section 8, clause 3 of the Constitution of the United States as applied to the taxing of receipts of the respondent from stevedoring operations. This court held to the contrary. No opinion.
Concur: LEHMAN, Ch. J., LOUGHRAN, LEWIS, CONWAY, DESMOND, THACHER and DYE, JJ.